               Case 1:19-cv-10567-PGG-RWL Document 76 Filed 06/22/20 Page 1 of 4


                                      STVTvTONS JANNACE DELUCA,                    LLP
                                              ATTORNEYS AT LAW                                                   Counsel
Kevin P. Simrnons                              43 ConponeTE DRIVE
Steven D. .lannace                                                                                      Susan B. Jannace
                                            FIATJPPAUGE, NF]w YORK 1 1788-2048
Sal F. DeLucaA                                                                                          Ross M. Chinitzn
Allison C. Leibowitz
                                                        (63   l)   873-4888
Stacey Ramis Nigro                                   Fax (631) 873-4889

Daniel P. Borbet                                                                                        *AIso Adnritted NJ
Katherine R. Cutrone                                                                                    AAlso Adnifted CT
lrina Feferrnan*
Ian E. Hannon
Sally Kassim-Schaefcr
Michael C. l,amendola*
Daniel J. Solinsky
                                                                                June22,2020

      Judge Robert W. Lehrburger
      Southern District of New York
      500 Pearl Street-Courtroom 18D
      Nerv York, New York 10007

                         Re:   Antoliniv. I l0 Thornpson      St. O                 Case No.: I : l9-cv-l 0567

      Dear Flonorable Lehrburger:

               We represent Third Party Defendant Peny Thompson Third, I-LC. Pursuant to the Coult's
      directive of June 17,2020, the instant motion seeks to stay this action, or discontinue it entirely, as Mr.
      Finkelstein is prohibited from prosecuting the instant action by vinue of tlie conditions of his bail release
      in the criminalcase against him under Docket 1:19-mj-10645. Based on the overwhelming evidence, and
      pattern of continued rnisconduct by Mr. Finkelstein in connection with ADA cases, we believe it is
      incumbent upon the Court to conduct an independent investigation to deterrnine whether Mr. Finkelstein
      is cornmitting another fi'aud upon the Court by prosecuting this action (as well his other ADA).

               The criminal complaint against Mr. Finkelstein was filed on November 12,2019, charging Mr.
      Finkelstein with violations of Title 18, United States Code, Sections 1341, 1028,{,1512 and 1623 (1
     count of mail fraud, I count of aggravated identity theft,2 counts of obstruction ofjustice and 2 counts of
     false declarations before the court). See Exhibit "l." The criminal complaint details criminal conduct,
     from in or about October 2013 to May 2019, in the SDNY and elsewhere, wherein Mr. Finkelstein
     commenced hundreds of ADA cases on behalf of individuals who neither authorized those lawsuits nor
     visited those establishments, in order to obtain cash payments for himself. See Exhibit "l." The criminal
     complaint alleges that Mr. Finkelstein filed over 300 fi'audulent lawsuits pursuant to the Americans with
     Disabilities Act against various pubic estatrlishments in Florida and New York on behalf of two purported
     plaintiffs who he had no authority to represent. Mr. Finkelstein is charged with recovering approxirnately
     $930,000 in legal fees from those cases. See Exhibit "l." Mr. Finkelstein is out on $150,000 bail with
     several travel and other restrictions/supervision in place as of December 3,2019. Upon information and
     belief, Mr. Finkelstein was first arrested in October of 2019 in Florida (Dkt. l9-6549-Hunt(U.S.D.C.,
     S.D.FL.)), which was then transferred to the SDNY when the criminal complaint was unsealed on
     November 19, 2019 . As such, Mr. Finkelstein knew of the charges as early as October 20 1 9, if not earlier,
     yet continued to file ADA lawsuits. The special conditions of his bail release, which he signed on
     November 19,2019, specifically include "no practicing of ADA law." See Exhibit "2." Tlte bond release
     Mr. Finkelstein then signed in Nerv York on December 3, 2079, included the additional prohibition
     against "bringing an), new ADA cases." see Exhibit"3." Mr. Finkelstein commenced this action a mere
     two days after the criminal complaint was filed and just nineteen (19) days before he signed the bail
         Case 1:19-cv-10567-PGG-RWL Document 76 Filed 06/22/20 Page 2 of 4
 Judge Robert W. Lehrburger
 June 22,2020
 Page 2

 release agreeing not practice or bring any ADA lawsuits. One would have to assume that Mr. Finkelstein
 was aware of the bail release conditions about to be imposed prior to actually signing the form, yet, he
 brought this action after the criminal conrplaint was filed and he is still "practicing ADA lawsuits" in
 violation of his bail release. Accordingly, this action should be irnrnediately discontinued in its entirety,
 or at the very least, stayed pending the outcome o1'the criminal action based on the intent, spirit ancl
 express prohibitions contained in the appearance bonds.

          This is not Mr. Finkelstein's first involvement with improper and unethical conduct. In or around
 February 13,2007, based on an investigation into his misconduct, Mr. Finkelstein voluntarily resigned
 frorn the practice of law and was disbarred for seven years. See Exhibit'01." He was reinstated to the
 practice on or around March 16,2016, yet it is now alleged he falsely clairned he was not placticing law
 during his disbarment and that he rnade false representations in his application for reinstatement. See
 Exhibit "1." His license to practice law in this State is therefore in serious question.

          The criminal complaint states that Mr. Finkelstein filed these 300 plus ADA complaints alleging
 that the plaintiff ttamed in his complaints altempted to visit public establishrnents but were unable to do
 so because of the alleged noncornpliance with the ADA. FIe sought attomeys' fees and injunctive relief in
 all of those cases, as he does in this case, Apparently, these two victims of Mr. Finkelstein's fraudulent
 scheme trever attempted to visit these establishrnents nor retained Mr. Finkelstein to sue on their behalf.
 See Exhibit "1." TIle complaint describes detailed events of disturbing criminal conduct, including Mr.
 Ilinkelstein obstructing official judicial proceedings and then settling those fake lawsuits in order to
collect fees for hirnself. See Exhibit "l. Interestingly, the cornplaint also states that during these fake
ADA lawsuits he commenced, Mr. Finkelstein provided power of attomey forms with medical releases,
forged medical releases that rvere never signed by the plaintiffs, and even threatened to divulge
confidential inforrnation about one of the fake plaintiffs if he did not appear with Mr. Finkelstein at a
couft mandated conference. S-ep Exhibit "l." The complaint identifies that Mr. Finkelstein directed one of
those victim plaintiffs to appear in a wheelchair, even though he did not use one, and that Mr. Finkelstein
paid for the purchase of the wheelchair, and then actually gave that plaintiff cash after the conference. S9g
Exhibit "l." I am told that in this case, Mr. Finkelstein also signed the medical release on behalf of Mr.
Antolini purportedly subject to a limited power of attorney, without actually producing any power of
attorney. See Exhibit "4." This too seems consistent with Mr. Finkelstein's fraudulent pattern and practice
that is the subject of the criminal complaint.

         The detailed description of Mr. Finkelstein's conduct as it relates to these ADA lawsuits is quite
 disturbing and too lengthy to detail in this motion, which was limited by the Court to three pages and
 three days. lt is therefore, respectfully requested that the Court analyze the criminal complaint in
connection with this motion and all of the sirnilar allegations raised in Mr. Finkelstein's pending ADA
cases, and conduct an independent investigation. Similar concerns have been raised in other actions
pending in this Couft, which is simply too voluminous to detail in this lirnited motion. However, motions
brought tn Antolini v. Rosenbloom, Dkt # 1:19-cv-06264, describe the ongoing transgressions of Mr.
Finkelstein in nutnerous ADA matters pending before the Court, and call into question his cunent
character and fitness to practice law and similar fraudulent conduct before this Court. See Exhibit "5." We
respectfully beg this Honorable Couft to review the full set of motion papers in the Rosenbloom action as
part of tlre instant application for similar relief. It appears Mr. Finkelstein has already been reporled to
the NYS Grievance Committee by Justices in ADA cases before this Court. See Exhibit "6."1



' Admittedly, the world of cases, motions, and orders surrounding Mr. Finkelstein's ADA filings and improper
conduct is too vast to fully research in the limited time constraints placed by the Court on this motion and theiefore,
this is not intended to be exhaustive.
          Case 1:19-cv-10567-PGG-RWL Document 76 Filed 06/22/20 Page 3 of 4
 .Iudge Robert W. Lehrtmrger
 Iune 22,2020
 Page 3

          ln this action, plaintiffs counsel similarly alleges in a complaint siened by counscl only, and
 not verified by plaintiff, that plaintiff attempted to visit br:t could not gain access to a ceftain restaurant in
 New York City. Mr. Finkelstein brought dozens of these cases on behalf of this particular plaintiff with
 complaints that are virtually identical. In fact, they seem to contain the same eight purported allegations
 of inaccessibility, even referring to purported "end caps" inside the prernises as alleged barriers. No store
was operating at the premises and a restaurant would not have "end caps." These form complaints are
clearly "cut and paste" containing glaring consistencies and pattems as those that are the subject of the
criminal action against hirn, triggering the need for a full investigation by this Honorable Court.

         In this action, issues have already been raised as to whether Mr. Antolini even exists and actually
authorized Mr. Finkelstein to commerlce this action on his behalf. In response, after being directed by the
Court to produce proof by affidavit or declaration, Mr. Finkelstein apparerrtly produced an unsworn,
purported "declaration" appearing to contain a signature of "Dino Antolini" but it is not notarized or
accompanied by any actual proof that plaintiff signed the document. See Exhibit o'7." It is wholly
irrsufficient and fails to put to rest the nrultitude of evidence of misconduct and improper representation.
At the very least, a firll hearing should have been held.

         A stay of civil proceedings is proper where there are specialcircumstances and the need to avoid
substarrtial and irueparable harm, Stamile v. Counly of Nassau,2011 U.S. Dist. LEXIS 18697(E.D.N.Y.
.Tanuary 31,2011). The factors that should be considered by the court are l) the extent of the overlap
between the issues in the criminal case and the civil case; 2) the status of the criminal case;3) the private
interests of the plaintiff in proceeding expeditiously weighed against the prejudice cased to plaintiff by
any delay; 4) the private interests ofand burden to the defendants; 5) the interests ofthe courts and 6) the
public interest (in the fair administration ofjustice). Stamile v. County of Nassau,201 I U.S. Dist. LEXIS
18697(E.D.N.Y. January 31,2011)(motion to stay granted as delay would not result in serious or
immediate injury); Okoliv. County of Nassau,20l5 U.S. Dist. LEXIS 163608 (E.D.N.Y. December 7,
201S(stay granted even though issues do not completely overlap). The filing of a felony complaint has
been found to be the substantial equivalent of an indictment for purposes of these motions. Stamile v.
County of Nassau,20l I U.S. Dist. LEXIS 18697(E.D.N.Y. .lanuary 31, 201 l)

          In addition to this case being brought and prosecuted in violation of the conditions of Mr.
Finkelstein's bail release, this motion should be granted in the interests of justice. Nothing can be more
serious that the allegations of criminal conduct against Mr. Finkelstein, the interference and obstruction
with the coutts, and violating the rnost sacred trust amongst attorneys and their clients. In light of the
seriousness and overwhelming evidence, the similarities of the instant ADA case, as well as the clear bail
conditions prohibiting him fi'om bringing or practicing any ADA lawsuits, the consequences of not
staying this action are irreparable and a miscamiage of justice. There is no prejudice whatsoever to
plaintiff, if he exists and if he actually authorized and retained Mr. Finkelstein to represent him in this
action, as the purpose of ADA cases is to remedy any actual barriers, (when readily achievable to do so
under the applicable statute), to llermit individuals with disabilities to access the place of public
accommodation in the future. The subject restaurant in this case has been permanently closed and is
therefore not open to the public for business. See Exhibit o'8." There is a great interest in preventing Mr.
Finkelstein from possibly perpetuating another fraud upon the Court and the defendants, which cannot be
cured after the fact. If this plaintiff is another "victim" of Mr. Finkelstein's fraudulent conduct, or worse,
an accomplice, justice requires a stay pending the conclusion of the criminalcase. Defendants shoulclnot
be compelled to incur tens of thousands of dollars defending a case that Mr. Finkelstein is without
authority to commence and was barred from prosecuting as a condition to his bail release.
          Case 1:19-cv-10567-PGG-RWL Document 76 Filed 06/22/20 Page 4 of 4
 Judge Robert W. Lehrburger
 June22,2020
 Page 4

         The court is respectfully requested to grant a stay of this proceeding pending resolution of the
 criminal case against Mr. Finkelstein or a dismissal of the action in its entirety.

                                                 Very truly yours,

                                                 SIMMONS JANNACE DELUCA, LLP

                                                 sl .Vlo"-o ,!%noo -,'4/.io
                                                   Stacey Ramis Nigro

SRN/yq

ccs:
TO:       WARD LAW, LLC
          Attorneys for Defendants
          SEBASTIAN POURRAT
          bbrownstein@Jhewardl aw.oom

          FINKELSTEIN LAW GROUP PLLC
          Attorneys for Plaintiff
          DINO ANTOLINI
          fi nkelsteinlawgroup@gmai l.corn

          BRAVERMAN & GREENSPAN P.C.
          Attorneys for Defendants
          I IO THOMPSON ST OWNERS CORP
          And LYNNE KANTER
          atheodosiou@braverl aw.net


57342'l
